Case: 2:19-cv-04695-EAS-KAJ Doc #: 25 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 628




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TROY A. MASON,
                                              CASE NO. 2:19-CV-4695
       Petitioner,                            JUDGE EDMUND A. SARGUS, JR.
                                              Magistrate Judge Kimberly A. Jolson
       v.

UNITED STATES OF AMERICA,

       Respondent.

                                              ORDER

       Petitioner has filed a Motion for Leave to Proceed in forma pauperis on appeal. (ECF

No. 24.) However, on September 10, 2020, the Court entered final Judgment of dismissal,

declining to issue a certificate of appealability and certifying that the appeal would not be in

good faith and that an application to proceed in forma pauperis on appeal should be denied.

(ECF Nos. 15, 16.) Therefore, Petitioner’s Motion for Leave to Proceed in forma pauperis (ECF

No. 24) is DENIED.

       The Motion to Disregard the prior notice of appeal (ECF No. 21) is GRANTED.

       IT IS SO ORDERED.

                                                      s/Edmund A. Sargus, Jr. 11/16/2020
                                                      EDMUND A. SARGUS, JR.
                                                      United States District Judge
